This proceeding was begun in the State Industrial Commission. On the 5th day of February, 1926, the Commission made an order discontinuing compensation under a previous award, to petitioner. On the 4th day of March, 1926, petitioner filed a motion to set this order aside, which was denied on the 15th day of March 1926. On the 26th day of March, 1926, petitioner filed a motion to review the orders of February 5, 1926, and March 15, 1926, on the ground of changed conditions, and on the 31st day of March, 1926, this motion was overruled, and on the 24th day of April, 1926, proceedings were begun in this court to review these orders of the Commission.
Section 7296, Compiled Oklahoma Statutes 1921, provides as follows:
"Upon its own motion or upon the application of any party in interest, on the ground of a change in conditions, the Commission may at any time review any award, and on such review may make an award ending, *Page 297 
diminishing, or increasing the compensation previously awarded, subject to the maximum or minimum provided in this act, and shall state its conclusions of fact and rulings of law, and shall immediately send to the parties a copy of the award. No such review shall affect such award as regards any money already paid."
Under the above section the Commission may of its own motion, or on application of any interested party, at any time, review an award on the ground of changed conditions, but this statute does not authorize the review of an order discontinuing an award on the ground of changed conditions. The motion filed in the Commission by petitioner to review its orders was unauthorized, and does not in any way affect the time for beginning proceedings in this court, and proceedings not having been begun within 30 days after notice to the parties of the order discontinuing the award, the proceedings will be dismissed. Dismissed.